         Case 1:17-cr-00262-LGS Document 695 Filed 04/27/21 Page 1 of 1




                                                           April 27, 2021
Via ECF
                               Application Granted. The Clerk of the Court is directed to
Hon. Lorna G. Schofield        terminate the letter motion at docket number 694.
United States District Judge
Thurgood Marshall              Dated: April 27, 2021
United States Courthouse       New York, New York
40 Foley Square
New York, NY 10007


       Re:     United States v. Mark Mullakandov, 17 Cr. 262 (LGS)

Dear Judge Schofield:

       This letter is respectfully submitted to request that the Court issue an Order permitting
Mark Mullakandov to travel to Aruba, from May 2, 2021 to May 9, 2021 to attend a family
vacation with his parents and siblings.

       United States Probation Officer Vincent Danielo and Assistant United States Attorney
Andrew Thomas have no objection to the instant request providing Mr. Mullakandov abide by all
foreign and domestic quarantine and mitigation protocols that may apply to him.
       Thank you for your courtesy and consideration.


                                                           Respectfully submitted,

                                                           _________/s/_________

                                                           James Kousouros, Esq.

c.c.
       Andrew Thomas
       Assistant United States Attorney

       Vincent Danielo
       United States Probation Officer
